         Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 1 of 27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
WILLIAM FIGUEROA,

                         Petitioner,               20cv3013 (JGK)

             - against -                           ORDER

KEYSER,

                    Respondent.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received the attached two filings from the

petitioner. The Government should respond by June 24, 2020. The

petitioner may reply by July 3, 2020. It is not helpful for the

petitioner to file additional filings outside the schedule

determined by the Court because it simply delays the disposition

of the numerous filings that the petitioner has already made.

Chambers will mail a copy of this order to the petitioner.

SO ORDERED.

Dated:       New York, New York
             June 10, 2020             ________  /s/ John G. Koeltl ___
                                                  John G. Koeltl
                                           United States District Judge
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 2 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 3 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 4 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 5 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 6 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 7 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 8 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 9 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 10 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 11 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 12 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 13 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 14 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 15 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 16 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 17 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 18 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 19 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 20 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 21 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 22 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 23 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 24 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 25 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 26 of 27
Case 1:20-cv-03013-JGK Document 25 Filed 06/10/20 Page 27 of 27
